Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 1, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  148645 & (17)(18)(23)(24)                                                                             Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Mary Beth Kelly
                                                                                                             Brian K. Zahra
            Plaintiff-Appellee,                                                                      Bridget M. McCormack
                                                                                                           David F. Viviano,
  v                                                                  SC: 148645                                        Justices
                                                                     COA: 315188
                                                                     Shiawassee CC: 01-007380-FH
  DONALD LEE KISSNER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 29, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Shiawassee Circuit Court for
  further proceedings. The circuit court failed to provide the defendant with advice
  concerning his appellate rights at his original sentencing or at the sentencing following
  probation violation, as required under the court rules in effect at the time of his
  sentencing, MCR 6.425(E)(2) and MCR 6.445(H)(2), respectively. Upon remand, the
  court shall properly advise the defendant that he is entitled to file an application for leave
  to appeal to the Court of Appeals, and/or any appropriate postconviction motions in the
  trial court, pursuant to the versions of MCR 7.205(F)(3), MCR 6.311, and MCR 6.429 in
  effect at the time of the defendant’s sentencing. We further note that because the
  defendant’s minimum sentence exceeded the upper limit of the sentencing guidelines
  range, he is entitled to an attorney under MCL 770.3a(2)(b), which was in effect at the
  time that the defendant was sentenced. In his application for leave to appeal or
  postconviction motion, the defendant may include among the issues raised those issues
  presented in his application for leave to appeal to this Court, but is not required to do so.
  In all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should now be reviewed by this Court. The motion to join
  dockets for hearing is DENIED. In light of this Court’s order, the motions for remand,
  appointment of counsel, and oral arguments are DENIED as moot.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 1, 2014
         p0924
                                                                                Clerk